Dear Mr. Keller:
You have requested an opinion of this office relative to dual officeholding.  You ask whether an employee of the St. James Parish Council can also hold an elective office as an Alderman in the Town of Lutcher in St. James Parish.
Under the dual officeholding law the municipality and the parish are separate local political subdivisions.  An employee of the parish council may hold an elective office in a municipality within the same parish without violating the dual officeholding law.
      LA R.S. 42:63(D) provides as follows:
           No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
I trust this has answered your inquiry.  If we can be of further assistance to you, please let us know.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: THOMAS F. WADE Assistant Attorney General
TFW/lbw